On application for rehearing.
CHARLES CLAIBORNE, JUDGE.
1 think a majority should he granted. According to the opinion of the majority, a widow who was not "living with her deceased husband at the time of injury and death", would never be entitled to ary compensation, for the following reason. One of the two following conditions must inevitably prevail at the time of the injury and death: either the widow was earning her own livings by working for it; or she was supported by some one; in either case, then^under the majority opinion, she was not "actually dependent upon her husband for support". This cannot be a correct interpretation because it shuts out the widow^who was ¿rot living with her husband. The Act provides for two contingencies when the-wife is entitled to compensation, viz: lo when "she is living with her husband; and 2o when she is "actually dependent" upon him. A construction which would restrict the right of the wife to 'the first contingency when she is living with her husband, and which would practically deny her right under all other circumstanees^is, in my mind, at war with the letter and spirit of the act.